Title: To John Adams from John Thaxter, 9 February 1781
From: Thaxter, John
To: Adams, John



Sir
Leyden 9th. Feby. 1781

I had the honour of yours of Yesterday a few Moments past. I was happy to learn, that the News from our Country is agreable. The Extract from Charlestown furnishes another instance of English Barbarism—another Trait of Despair.
The Resolution Thanks you mentioned were very justly deserved, and an Acknowledgment that ought not to have been omitted. There is another Correspondence, which has an equal Claim to thanks, and I am confident will meet with them. Testimonies of this kind ought to produce some Twinges somewhere.
I pray You to accept of my best Thanks, Sir, for your kindness in offering to answer any Draughts of mine for Money. I ought to be fully persuaded of that, as I am. The Reason of my requesting Mr. Dana to do it was, that he was to make a payment to the same Person. viz Mr. Williams of Nantes.
Will You give me Leave to add my Request to that of Mr. Luzac for the American Papers, if convenient. He wishes much to see them.
The Letter You inclosed was from Mr. Charles Warren, Son of your Friend the General, dated the 3d. of November. He mentions that Mrs. A. and Family were then well. This is a Stroke of Madam W’s. Policy, in setting her Son to write to me. He is an amiable young Gentlemen—and the Letter is so exceedingly complimentary, that I find myself ensnared, and shall be obliged to place an Answer under the Eyes of a good tho’ I hope not a severe Judge.
Dr. Waterhouse desires his Respects and is much obliged by your Information respecting the Time of Hayden’s sailing.

The Young Gentlemen are well. Ils travaillent avec beaucoup d’ardeur, et ils avancent très bien. They desire their Duty.
I have the Honour to be, with perfect Respect, Sir, your most humble Servt.

J. Thaxter

